[Cite as In re T.L., 127 Ohio St. 3d 9, 2010-Ohio-4936.]




                                         IN RE T.L.
              [Cite as In re T.L., 127 Ohio St. 3d 9, 2010-Ohio-4936.]
Court of appeals’ judgment vacated in part on the authority of State v. Arnold,
          and cause remanded to the court of appeals.
    (No. 2010-0536 — Submitted July 6, 2010 — Decided October 14, 2010.)
    APPEAL from the Court of Appeals for Medina County, No. 09CA0018-M,
                         186 Ohio App. 3d 42, 2010-Ohio-402.
                                  __________________
          {¶ 1} The discretionary appeal was accepted in this case and held for the
decision in State v. Arnold, 126 Ohio St. 3d 290, 2010-Ohio-2742, 933 N.E.2d
775.
          {¶ 2} We are unable to determine from the court of appeals’ opinion
whether the juvenile court erroneously admitted statements made by the child
victim to the child advocacy center intake social worker. It is uncertain whether
the statements were made for forensic or medical purposes and, if the statements
were made for forensic purposes, whether their admission was harmless error.
Accordingly, the portion of the court of appeals’ judgment with respect to
appellant T.L.’s first and second assignments of error is vacated, and the cause is
remanded to the court of appeals for further proceedings consistent with State v.
Arnold.
          PFEIFER, LUNDBERG STRATTON, O’CONNOR, LANZINGER, and CUPP, JJ.,
concur.
          BROWN, C.J., concurs in judgment only.
          O’DONNELL, J., concurs in the judgment to vacate the judgment of the
court of appeals in part but would remand for application of the principles
articulated in his dissenting opinion in State v. Arnold.
                            SUPREME COURT OF OHIO




                              __________________
       Kevin J. Baxter, Erie County Prosecuting Attorney, and Mary Ann
Barylski, Assistant Prosecuting Attorney, for appellee, state of Ohio.
       Timothy Young, Ohio Public Defender, and Elizabeth R. Miller, Assistant
Public Defender, for appellant, T.L.
                            ______________________




                                         2